The opinions written on this appeal are reported in 40 Hun, 646,— Daniels, J. ,
delivering the main opinion, and Davis, P. J., concurring in a brief opinion in which he placed his concurrence in the conclusion reached “altogether upon the ground that the appellant was attempted to be removed without trial and opportunity to be heard secured to him by the constitution and by-laws of the club and Brady, J., concurring in the result.†

The general principles of law enunciated by the learned justice at the special term, and considered by him at length, are not questioned by the appellate court, the difference in result arising mainly upon the question as to whether notice and opportunity to be heard before the sub-committee was sufficient, without a hearing before the governing committee with whom the decision rested.